NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER RENFRO,                             No. 19-16992

                Petitioner-Appellant,           D.C. No. 1:19-cv-00007-AWI-EPG

 v.
                                                MEMORANDUM*
SOCIAL SECURITY ADMINISTRATION;
et al.,

                Respondents-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Christopher Renfro appeals pro se from the district court’s judgment in his

mandamus action under 28 U.S.C. § 1361. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)); Johnson v. Reilly, 349 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1149, 1154 (9th Cir. 2003) (determination of whether the elements for mandamus

relief are satisfied). We affirm.

      The district court properly denied Renfro’s petition for writ of mandamus

because Renfro failed to demonstrate an entitlement to mandamus relief. See

Lowry v. Barnhart, 329 F.3d 1019, 1021 (9th Cir. 2003) (setting forth elements for

mandamus relief and stating that “[i]f a plaintiff has no legal entitlement to the

relief sought, a ‘clear and certain’ claim cannot exist, and the writ will not lie”);

20 C.F.R. § 416.1413 (procedures for requesting reconsideration of Social Security

Administration’s (“SSA”) initial determination of benefits and for opportunity to

review the file).

      We reject as without merit Renfro’s contention that he is entitled to the

names and other identifying information of SSA employees.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     19-16992